United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1002
Issued: August 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 7, 2016 appellant, through counsel, filed a timely appeal from a November 30,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a back injury causally related to the
accepted October 28, 2015 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 30, 2015 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 28, 2015 he injured his back in the performance of
duty. On the claim form he indicated that while loading his cart he stood up and felt a sharp
back pain. Appellant stopped work on October 28, 2015.
Appellant submitted a duty status report (Form CA-17) dated October 28, 2015 from
Dr. Neal L. Erkes, an internist. The report is difficult to read, but contains a diagnosis of a
lumbosacral injury and work restrictions.
By letter dated November 8, 2015, OWCP advised appellant that additional medical
evidence was necessary to support his claim for compensation. Appellant was afforded 30 days
to submit the necessary evidence.
The record contains an undated letter from an employing establishment manager
controverting the claim. The manager related that appellant claimed a prior injury on
January 30, 2014 for back and hip injuries, which had been denied. According to the manager,
appellant had not worked from July 31 to October 27, 2015, as there was no work available
within his work restrictions.
In a note dated November 19, 2015, appellant wrote that he injured his back on
January 29, 2014, but he did not believe that the alleged October 28, 2015 injury was related to
the prior injury. As to the October 28, 2015 incident, he reported that he was loading his cart
with bundles of mail and he started to straighten up and felt a pain in his back.
Appellant submitted a November 11, 2017 Form CA-17 from Dr. Erkes, reporting an
October 28, 2015 incident where he was loading a cart. Dr. Erkes noted acute right lumbago and
right lumbosacral radiculopathy.
OWCP also received a magnetic resonance imaging (MRI) scan report dated
November 30, 2015 from Dr. Kevin Mistry, a radiologist. Dr. Mistry reported multilevel
degenerative disc disease without significant interval change from a June 26, 2014 study. He
noted severe canal stenosis L3-4, and severe right L4-5 foraminal stenosis.
By decision dated December 10, 2015, OWCP denied the claim for compensation. It
found that the alleged incident occurred, but that the medical evidence of record was insufficient
to establish that a medically diagnosed condition was causally related to the accepted incident.
On December 17, 2015 appellant, through counsel, requested a hearing before an OWCP
hearing representative. He submitted a December 7, 2015 report from Dr. Steven Valentino, an
osteopath and Board-certified orthopedic surgeon. Dr. Valentino provided a history that on
October 28, 2015 appellant was lifting mail out of a bag and twisted his back. He also noted that
appellant had a separate injury on January 29, 2014 when he slipped and twisted his back.
Dr. Valentino reported that appellant was out of work for five months due to family issues and
then returned to light-duty work. He provided results on examination and diagnosed
sprain/strain of the lumbosacral joint/ligament, L4-5 spondylolisthesis, lumbar stenosis with
neurogenic claudication, and lumbar facet joint syndrome.
2

A hearing was held on March 3, 2016. Appellant submitted a February 25, 2016 report
from Dr. Valentino, who wrote that appellant was seen on December 7, 2015 complaining of low
back pain radiating into the legs. Dr. Valentino again reported that appellant twisted his back
lifting mail out of a bag. He concluded that appellant “suffered a work-related injury on
[October 28, 2015]. This resulted in aggravation of lumbar degenerative disc disease, stenosis,
facet arthropathy, and spondylolisthesis along with sciatica. These diagnoses are related to the
[October 28, 2015] work injury by aggravation.” Dr. Valentino wrote that appellant had not
returned to baseline and continues to experience residuals of a work injury.
By decision dated May 19, 2016, the hearing representative affirmed the December 10,
2015 OWCP decision. He found that the medical evidence from Dr. Valentino was insufficient
to establish the claim for compensation. The hearing representative concluded that a medical
condition had now been diagnosed, but the medical evidence of record still did not establish
causal relationship between the accepted employment incident and the diagnosed condition.
On September 20, 2016 appellant, through counsel, requested reconsideration. Counsel
submitted a note dated August 25, 2016 from Dr. Valentino. Dr. Valentino wrote that appellant
had sustained a lifting injury, and this would involve a flexion and rotational force. He opined
that appellant had preexisting degenerative changes such that his back was already in a weakened
state, and “[c]learly the flexion and rotational force placed on [appellant’s] lumbar spine in the
work-related injury was the culprit in aggravating degenerative disc disease which went on to
require treatment.”
By decision dated November 30, 2016, OWCP reviewed the merits and denied
modification. It found that the evidence from Dr. Valentino was of insufficient probative value
to establish the claim for compensation.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish that he
or she sustained an injury while in the performance of duty.4 In order to determine whether an
employee actually sustained an injury in the performance of duty, OWCP begins with an analysis
of whether “fact of injury” has been established. Generally, “fact of injury” consists of two
components which must be considered in conjunction with one another. The first component to
be established is that the employee actually experienced the employment incident which is
alleged to have occurred. The second component is whether the employment incident caused a
personal injury, and generally this can be established only by rationalized medical evidence.5
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty, and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
3

Id.

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

3

specific employment factors identified by the claimant.6 The physician must provide a medically
sound explanation for the opinion offered.7 The weight of medical evidence is determined by its
reliability, its probative value, its convincing quality, the care of the analysis manifested, and the
medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
In the present case, appellant has alleged that, on October 28, 2015 he was loading a cart
and when he stood up, he felt a sharp pain in his back. OWCP accepted that the employment
incident occurred as alleged on October 28, 2015.
The Board has reviewed the medical evidence of record and finds that it is insufficient to
meet appellant’s burden of proof to establish that his diagnosed medical conditions were causally
related to the accepted employment incident.
The CA-17 reports from Dr. Erkes provide little detail and do not provide a rationalized
medical opinion on causal relationship. He referred to a lumbar injury and radiculopathy, but did
not provide a complete history or a rationalized medical opinion regarding a specific diagnosis
and the October 28, 2015 employment incident. Medical reports that do not provide an opinion
on causal relationship based on a complete factual and medical background are of little probative
value.9
Appellant has also submitted reports from Dr. Valentino. In a December 7, 2015, report,
Dr. Valentino provided results on examination. He reported a history that briefly noted a
January 29, 2014 injury when appellant slipped and twisted his back. Dr. Valentino did not
discuss in any detail appellant’s preexisting back condition, or clearly indicate that he was aware
appellant had not been working since July 2015 due to claimed back and hip problems. A wellrationalized opinion is particularly warranted when there is a history of a preexisting condition.10
As to the October 28, 2015 employment incident, Dr. Valentino reported that appellant twisted
his back while lifting. Appellant did not describe a twisting injury, but reported pain when he
stood up and the December 7, 2015 report contains diagnoses that included sprain/strain of the
lumbosacral joint/ligament, L4-5 spondylolisthesis, lumbar stenosis with neurogenic
claudication, and lumbar facet joint syndrome. Dr. Valentino did not provide an opinion in his
December 7, 2015 report on causal relationship based upon an accurate history of the
October 28, 2015 employment incident. Appellant has the burden of proof to submit medical

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

7

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB 641
(1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound and logical).
8

Supra note 6.

9

See B.D., Docket No. 17-0402 (issued June 12, 2017).

10

See D.M., Docket No. 16-0346 (issued June 15, 2017).

4

evidence based on a complete and accurate history explaining how the employment incident
described caused or contributed to the diagnosed medical condition.11
The February 25, 2016 report from Dr. Valentino asserts that the October 28, 2015
incident had aggravated numerous conditions: lumbar degenerative disc disease, stenosis, facet
arthropathy, spondylolisthesis, and sciatica. There is no explanation as to how the employment
incident aggravated all of these conditions, or the nature and extent of such aggravation. In the
brief note dated August 25, 2016, Dr. Valentino reports that there was some flexion and
rotational force in the lifting injury that aggravated lumbar degenerative disc disease. He
provides no detail as to the nature and extent of any aggravation, or discuss the other conditions
referred to in the February 25, 2016 report. An opinion with respect to aggravation must
differentiate between the effects of the work-related injury or disease and the preexisting
condition.12 The Board has held that the physician must clearly explain the nature and extent of
any aggravation, including whether it was temporary or permanent.13
The record does not contain a medical report with a rationalized medical opinion, based
on a complete and accurate background, that explains how the accepted employment incident
physiologically caused the diagnosed condition. A medical opinion should reflect a correct
history and offer a medically sound explanation by the physician of how the specific
employment incident physiologically caused or aggravated the diagnosed conditions.14 It is
appellant’s burden of proof, and the Board finds that appellant did not meet his burden of proof
in this case.
On appeal, counsel argues that the evidence from Dr. Valentino is sufficient to establish
the claim for compensation. For the reasons discussed above, the Board finds that the medical
evidence is of diminished probative value to the issue presented.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury causally related to the
accepted October 28, 2015 employment incident.

11

See R.S., Docket No. 16-1469 (issued December 8. 2016).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013).

13

See R.H., Docket No. 15-1785 (issued January 29, 2016).

14

See E.R., Docket No. 16-1634 (issued May 25, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2016 is affirmed.
Issued: August 22, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

